Citation Nr: 0506402	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-24 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a broken nose.

2.  Entitlement to service connection for a hand and elbow 
disorder, to include swollen joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from July 1968 to July 1992.

This appeal arises from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In this decision, the RO determined that the 
veteran had not presented the requisite new and material 
evidence to reopen claims for entitlement to service 
connection for residuals of a broken nose and swollen joints 
of the hands and elbows.  

The Board of Veterans' Appeals (Board) issued a decision in 
September 2003 that reopened the claim for service connection 
for swollen hand and elbow joints.  This issue was remanded 
for development of the evidence.  In addition, the issue of 
new and material evidence regarding residuals of a broken 
nose was remanded so that an appropriate Statement of the 
Case (SOC) could be issued to the veteran.  The case has now 
returned for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal (VA Form 9) received in November 
2004, the veteran requested a hearing at the RO before a 
traveling Veterans Law Judge (VLJ) from the Board.  This 
request appears to have been timely submitted as a SOC was 
issued to the veteran in October 2004.  Under the 
circumstances, the appellant must be scheduled for the next 
available hearing before a traveling VLJ from the Board.  See 
38 C.F.R. §§ 20.700, 20.703, 20.704 (2004).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following:

The RO should schedule the appellant for 
the next available hearing before a 
traveling VLJ from the Board.  He should 
be notified of the time and place of this 
hearing at his last reported address.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



